Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed May 8, 2021 have been entered. Accordingly, claims 1-25 are currently pending and have been examined. Claims 10-16 have been cancelled by Applicant. Claims 21-25 is newly presented. The previous drawing objection is withdrawn due to applicant’s submission of new drawings. However, the 102 and 103 rejections have been updated due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US 9414734 B2), hereinafter Moon.
Regarding claim 19, Moon teaches 
A robot cleaner (robot vacuum cleaner 1, figures 1-3) comprising: a body (robot vacuum cleaner 1, figures 1-3) configured to house a suction motor (col 5 lines 56-60); 
a nozzle (main body 2, figures 1-3) connected with the body, the nozzle including a suction port (suction port 62, figures 1-3 ); 
and a movable unit (side arm 13, figures 3-7) coupled to the nozzle, wherein the movable unit is in a second position protruding to a front portion of the nozzle (figure 1b), 
wherein the movable unit (side arm 13, figure 5) includes an opening recessed upward into the movable unit from a lower end of the movable unit (figure 5)
when an external force is not applied to the movable unit (side arm 13, figure 9), and the movable unit is configured to move from the second position to a first position where the movable unit overlaps with the nozzle when the external force is applied to the movable unit (Figures 9 and 14; Col 8 lines 51-Col 9 lines 21).
Regarding claim 20, Moon teaches an elastic member configured (see Moon elastic member 17, figure 9) to elastically support the movable unit (see Moon side arm 13, figure 9) such that the movable unit is moved from the first position to the second position by the elastic member when the external force is not applied to the movable unit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,5-9,17-18  are rejected under 35 U.S.C. 103 as being unpatentable over  Platt (US 4499628 A) in view Ichikawa et al. (US20170188767), hereinafter Ichikwawa.
Regarding claim 1, Platt teach
(vacuum cleaner 10, figure 1) configured to contain a suction motor (suction means 14, figure 1); 
a nozzle (nozzle 11, figure 1) coupled to the body, the nozzle including a suction port (openings 18, figure 2);
a bumper movably mounted in the nozzle and configured to absorb an impact upon collision of the nozzle with an obstacle (actuator button 23, figure 3); and 
a movable unit (closure member 19, figure 1) coupled to the nozzle in front of the suction port and connected with the bumper (actuator button 23, figure 3), the movable unit being movable configured to rotate between a first position overlapping with the nozzle (nozzle 11, figure 1) and a second position protruding forward from the nozzle upon receiving a moving force from the bumper while an external force is applied to the bumper (figures 3 &4).
	However, Platt does not explicitly state the suction means is a suction motor.
Ichikawa teaches a vacuum cleaner (electric vacuum cleaner 11, figure 1) with suction motor (electric blower 13, figure 5 para. 0042, 0051).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Platt’s vacuum cleaner to explicitly include a motor with suction means. This modification allows for a vacuum cleaner to suction up dirt and debris more efficiently. 
(closure member 19, figure 2; the closure member has a bend to it) is inclined relative to a vertical line when the movable unit is in the first position (figure 3).
Regarding claim 3, Platt as modified teaches  a front surface of the movable unit is positioned behind a front surface of the bumper (actuator button 23, figure 3) when the movable unit (closure member 19, figure 2) is in the second position (see figure 4).
	Regarding claim 5, Platt teaches movable unit (closure member 19, figure 3) is positioned at the first position when an external force is not applied to the bumper (actuator button 23, figure 3), and wherein the movable unit is configured to receive the moving force from the bumper and move from the first position to the second position when the external force is applied to the bumper (figures 3 &4).
	Regarding claim 6, Platt as modified teaches the nozzle (nozzle 11, figure 1) further includes a base (see annotated figure 1 directly below), the suction port (openings 18, figure 2) being formed in the base, the bumper (actuator button 23, figure 3) being seated on the base, and the movable unit (closure member 19, figure 3) being coupled to a lower portion of the base and connected with the bumper.

    PNG
    media_image1.png
    558
    818
    media_image1.png
    Greyscale

	Regarding claim 7, Platt as modified  teaches the movable unit includes a rotating body (closure member 19, figure 3); a connecting part extending upward from the rotating body (see annotated figure 4 below); a contact protrusion extending upward from the connecting part (see annotated figure 3 below); and a hinge part (pivot connector 20, figure 3) configured to allow rotation of the rotating body, and wherein the bumper includes a transmission part (enlarged head portion 25 , figures 3 & 4) connected with the contact protrusion (see annotated figure 3 below).

    PNG
    media_image2.png
    652
    521
    media_image2.png
    Greyscale

Annotated Figure 4

    PNG
    media_image3.png
    469
    562
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 8, Platt as modified  teaches wherein the base includes: a protrusion-through hole (opening 24, figure 2) through which the contact protrusion and the hinge part pass, and a seating groove (suitable slits , figure 2) configured to seat the hinge part (pivot connector 20, figure 2).
	Regarding claim 9, Platt as modified teaches transmission part (enlarged head portion 25, figures 3 & 4) includes a first part positioned in front of the contact protrusion, and a second part positioned behind at least a portion of the contact protrusion. (See annotated figures 4 directly below)

    PNG
    media_image4.png
    652
    524
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 17, Platt as modified teaches all of elements stated above in claim 1, it is noted that claims 1 and 17 shared most of the claimed features, therefore the same rejection applies. Additionally Platt teaches a bumper (actuator button 23, figure 1) movably mounted in the nozzle (nozzle 11, figure 1; abstract).
(closure member 19, figure 4) is positioned behind the front surface of the bumper (actuator button 23, figure 1) when the movable unit is in the second position.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 9414734 B2), hereinafter Moon in view of Lee et al (US 20180103812 A1).
Regarding claim 21, Moon teach wherein the nozzle (main body 2, figures 1-3) includes: a base (see annotated figure 2a); a suction port, and movable unit (side arm 13, figure 5)
However Moon does not teach a base cover coupled to the base, the base cover including the suction port, and wherein the movable unit is rotatably coupled to the base cover.
Lee does teach a base cover (cover 10b, figure 6) coupled to the base, the base cover including the suction port, and wherein the movable unit is rotatably coupled to the base cover (Paragraph [0064-0065,0092-0095]).


    PNG
    media_image5.png
    525
    462
    media_image5.png
    Greyscale

Annotated Figure 2a
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the vacuum cleaner of Moon to include a base cover. This modification would allow bottom components of the base to be protected from being damaged when the vacuum cleaner is in use.
Regarding claim 22, Moon as modified teach
(side arm 13, figure 5) includes: a rotating body (side brush body 11, figure 4); and a first coupling part (guide pin 32, figure 5) extending from the rotating body and coupled to the base cover (see Lee cover 10b, figure 6), and the base cover includes a second coupling part (coupling hole 112, figure 5) coupled to the first coupling part (figure 4).
Regarding claim 23, Moon as modified teach wherein the rotating body (side brush body 11, figure 4) includes: a plurality of extension parts spaced apart from each other in a lengthwise direction of the rotating body, and wherein each of the plurality of extension parts has an opening formed therein (holes 113, 132 see figure 5)
Regarding claim 24, Moon as modified teach a movable unit (side arm 13, figure 5) with first coupling part (guide pin 32, figure 5) includes a shaft (shaft 143, figure 5), the second coupling part (coupling hole 112, figure 5) includes a shaft (shaft 19, figure 5) coupling part (holes 133, figures 5) configured to receive the shaft (shaft 19, figure 5) of the first coupling part, and the shaft coupling part includes a slit (slit 111, figure 12) configured to receive the shaft.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Although the prior art of record discloses a robot cleaner, including the claimed movable unit, and elastic member, there is no 


Response to Arguments
Applicant’s arguments, see pages 11-14, filed 05-08-2021, with respect to the rejection(s) of claim(s) 1,17, 19, and their dependent claims under 35 U.S.C.102 have been fully considered but are moot because the new ground of rejection (as necessitated by amendment) relies on a different combination of prior art references, not applied in the prior rejection of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/            Supervisory Patent Examiner, Art Unit 3723